—Order, Supreme Court, Bronx County (Paul Victor, J.), entered April 12, 2001, which, to the extent appealed from, denied defendant Calleo Development Corp.’s motion for summary judgment dismissing the complaint against it, unanimously affirmed, without costs.
Plaintiff seeks damages for injuries she sustained when she allegedly tripped and fell on loose and broken concrete located on a sidewalk adjacent to premises where defendant Calleo Development Corp. was performing construction work. Calleo’s motion for summary judgment dismissing the complaint against it was properly denied since the record discloses the existence of triable issues of fact as to, inter alia, when building construction was begun on the subject premises; what party or entity had the general authority to supervise and control the ingress and egress of construction vehicles from the work site; whether construction vehicles were permitted to cross the sidewalk from Jackson Avenue to enter the construction site; whether defendant Calleo, the general contractor, operated or owned any of the construction vehicles that gained access to the work site; and whether construction vehicles were responsible for creating the alleged hazard (see generally, Considine v Cinganelli, 280 AD2d 635). Concur — Sullivan, P. J., Williams, Tom, Mazzarelli and Andrias, JJ.